Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Advisory Action Continued
Applicant’s amendment filed on March 16, 2022 has not been entered.

Continuation of 3. NOTE:  Claim 28 has been amended. 

In particular, Applicants have amended claim 28 to recite:
	“R4 is hydroxyl” in line 8.

These limitations were not previously examined thereby requiring a new search and consideration of the art made of record, and of the specification for support of the amendment. This requires new considerations of the prior art of record and perhaps a new search. 

Therefore, the amendment to the claims filed on March 16, 2022 has not been entered.


Continuation of 12.  does NOT place the application in condition for allowance because:  
Applicants' arguments rely upon and are directed to the proposed amendments. As the claims' 
amendment has not been entered; Applicants' arguments based on the proposed amendment are not 
persuasive. Therefore, the rejections of record are maintained.

Response to arguments as they relate to the rejection of the claims filed on August 10, 2021.
Withdrawn Rejections
Claim Rejections - 35 USC § 102
 
Carreaux et al. do not specifically exemplify a compound of claim 15.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot. 


(2)	The rejection of claim 28 is withdrawn under 35 U.S.C. 102(b) as being anticipated by Bourotte et al. (Tetrahedron Letters, 2004, 45, 6343-6348). 
Bourotte et al. do not specifically exemplify a compound of claim 28.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot. 


Maintained Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 15-21, 28 and 29 are maintained under 35 U.S.C. 103(a) as being unpatentable over Follenius-Wund et al. (Biophysical Journal, 2003, 85(3), 1839-1850) in view of Carreaux et al. (US Patent Application No. 20100216855, published April 26, 2010; International Publication Date, April 23, 2008; effective filing date August 1, 2007; of record).
Regarding claim 28, Follenius-Wund et al. teach that the photophysical properties of synthetic compounds derived from the imidazolidinone chromophore of green fluorescent protein (GFP) were determined, wherein various electron-withdrawing or electron-donating substituents were introduced to mimic the effect of the chromophore surroundings in the protein, such that the absorption and emission spectra as well as the fluorescence quantum yields in dioxane and glycerol were shown to be highly dependent on the electronic properties of the substituents (Abstract, lines 1-4). Follenius-Wund et al. teach in Table 1 the photophysical characteristics of the imidazolone derivatives in dioxane including derivative I-1 as shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein derivative I-1 or HBDI comprises: R1 is OH (interpreted as instant R4 is OH); R2 is Me (interpreted as instant R2 is Me; and R3 is Me (interpreted as instant R1 is Me, claim 28) (pg. 1841, Table 1, derivative I-1; and pg. 1841, col 2; last full paragraph, line 7). Follenius-Wund et al. teach that various derivatives were obtained by substitutions in positions R1 and R2 including substituting with electron-donating groups and electron withdrawing groups in Table 1 multiple substitutions at each of positions R1, R2 and R3 including: R1 is H, OH, OMe, N(Me)2, CO2Me, CN, and CF3; R2 is H, NO2Ph, Ph; and R3 is H, OH, Me and (CH2)3Me (interpreted as combinations of substitutions including a nitro group, and multiple derivatives of HBDI) (pg. 1841, Table 1; and pg. 1841, col 2; last full paragraph). Follenius-Wund et al. teach that the crucial parameter regarding fluorescence ability is the activation barrier for a twist around the  angle, such that in non- or little-substituted compounds, the molecule is free to twist around the  and  angles and, therefore, emit very little fluorescence, while a molecule substituted with certain well-defined bulky substituents is fluorescent (pg.1847, col 2, last partial paragraph; and pg. 1848, col 1; first partial paragraph, lines 1-4). Follenius-Wund et al. teach that reducing or blocking the rotation about the exo-methylene double bond by either increasing the viscosity of the solvent or by lowering the temperature leads to increased fluorescence quantum yields in all derivatives tested (pg. 1848, col 1; first partial paragraph, lines 8-12). Follenius-Wund et al. teach that there is a correlation is found between the inductive effect of the substituents and the quantum yield; and that additional information is obtained from the GFP mutants, wherein mutations of the residues of the -barrel have various consequences, depending on whether they are within the chromophore or just in the vicinity in the folded proteins, such that mutations in the vicinity of the chromophore that indirectly induce (i) a modification in the hydrogen bonding network, and (ii) steric and electrostatic changes in its close environment such that these changes induce modifications in the absorption and emission spectra (pg. 1848, col 1, last partial paragraph; and pg. 1848, col 2, first partial paragraph).

Regarding claims 15-21 and 29, Carreaux et al. teach imidazolone derivatives of formula (I):

    PNG
    media_image2.png
    130
    150
    media_image2.png
    Greyscale

(i) wherein: R1 = H, a linear or branched C1-C5 alkyl, aryl, or 5- or 6-membered heterocyclic group (encompassing C1-C8 alkyl including methyl and ethyl); (ii) wherein: Ar1 = optionally substituted aryl with one or more substituents (interpreted as the substituted aryl group of formula (II)); (iii) wherein: R = Ar2 (interpreted as instant R2) representing a substituted or unsubstituted aryl, wherein “aryl” represents phenyl, naphthyl and “heterocycle” (interpreting R2 as unsubstituted phenyl); and (iv) wherein: the substituents of R1, Ar1, Ar2 and R are chosen from: OH, OZ, COH, COZ, COOH (interpreted as alkyl terminated with a carboxylate group), COOZ (interpreted as alkyl terminated with a carboxylate group), NH2, NHalk, NH(alk)2, NHCOOH, NHCOOZ, wherein Z represents a linear or branched C1-C5 alkyl, aryl, benzyl, substituted benzyl or aryl, one or more halogens and/or a CCl3 group, and alk representing a C1-C3 alkyl (interpreting Formula (II) as comprising instant R1 as C1-C3 alkyl; and instant R2 as Ar2 substituted with Z, and encompassing R4 as OH; and R3 and R5 as mono chloro, fluoro and/or bromo, and CCl3 as a trihalo, claim 15) (paragraphs [0015]-[0019]; and [0024]). Carreaux et al. teach that biological uses include as kinase inhibitors including for the treatment of neurodegenerative diseases such as Alzheimer disease (paragraph [0002]).
	Although the combined references of Follenius-Wund et al. and Carreaux et al. do not specifically exemplify the structures as recited in instant claims 16, 18-20 and 29, Follenius-Wund et al. do teach imidazolidinone chromophore derivatives of green fluorescent protein having formula (I), wherein various electron-withdrawing or electron-donating substituents were introduced to mimic the effect of the chromophore surroundings in the protein including modifications on HBDI with substitutions at each of positions R1, R2 and R3 such as: R1 is H, OH, OMe, N(Me)2, CO2Me, CN, and CF3; R2 is H, NO2Ph, Ph; and R3 is H, OH, Me and (CH2)3Me; and that there is a correlation is found between the inductive effect of the substituents and the quantum yield, such that the crucial parameter regarding fluorescence ability is  angle, wherein a molecule substituted with certain well-defined bulky substituents is fluorescent; while Carreaux et al. do teach imidazolone derivatives of formula (I) comprising various electron-withdrawing or electron-donating substituents including wherein Ar1 represents and aryl group with optionally one or more substituents including OH, OZ, COZ, COOH, COOZ, NHalk, and N(alk)2, wherein Z represents a linear or branched C1-C5 alkyl, aryl, benzyl, substituted benzyl or aryl, one or more halogens and/or a CCl3 group, and alk representing a C1-C3 alkyl, such that one of ordinary skill in the art at the time the invention was made would clearly recognize that multiple substitutions on a core imidazolidinone chromophore structure including single or multiple electron-donating and electron-withdrawing groups at various positions can be synthesized and analyzed in order to modify and/or enhance the photophysical properties of the imidazolidinone chromophore such as absorption, quantum yield, and emission spectra; and/or to produce compounds that can be used as fluoroprobes of the microenvironment of proteins and other biological macromolecules.
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of using synthesizing imidazolone derivatives as exemplified by Carreaux et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the imidazolidinone chromophore derivatives of green fluorescent protein having formula (I) including a multitude of substitutions on R1, R2 and R3 of the Green Fluorescent Protein chromophore including: R1 is H, OH, OMe, N(Me)2, CO2Me, CN, and CF3; R2 is H, NO2Ph, Ph; and R3 is H, OH, Me and (CH2)3Me, and/or the analysis of their photophysical properties including fluorescence emission as exemplified by Follenius-Wund et al. to include the imidazolone derivatives of formula (I) comprising substituents R, R1 1 including where Ar1 aryl group with optionally one or more substituents including OH, OZ, COZ, COOH, COOZ, NHalk, and N(alk)2, wherein Z represents a linear or branched C1-C5 alkyl, aryl, benzyl, substituted benzyl or aryl, one or more halogens and/or a CCl3 group, and alk representing a C1-C3 alkyl as disclosed by Carreaux et al., with a reasonable expectation of success in analyzing, modifying and/or identifying imidazolone compounds having desired photophysical properties because Follenius-Wund et al. teach that there is a correlation is found between the inductive effect of the substituents and the quantum yield, such that the crucial parameter regarding fluorescence ability is the activation barrier for a twist around the  angle, wherein a molecule substituted with certain well-defined bulky substituents and/or substitutions that reduce or block the rotation about the exo-methylene double bond are fluorescent; and/or to identify and/or to produce chromophores that can be used as fluoroprobes of the microenvironment of proteins and other biological macromolecules.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed March 22, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Follenius-Wund refers on pg. 1841 (col 2, last paragraph) to imidazolidinone compounds, which have a different structure than the imidazolone compounds of the present invention (Applicant Remarks, pg. 12, last partial paragraph); and (b) the cited art fails to teach the claimed compounds of the present application; as well as, the activity of the presently claimed compounds as taught at paragraph [0044] of the as-filed Specification, wherein fluorescence can be switched on when bound by the aptamer (Applicant Remarks, pg. 13, third full paragraph).
Regarding (a), Applicant’s suggestion that the compounds of Follenius-Wund encompass imidazolidinone compounds, which have a different structure than the imidazolone compounds of the present invention, is not found persuasive. Clearly, Follenius-Wund et al. teach that 4-hydroxy-benzilidinene-2,3, dimethyl-imidazolidinone (Figure 1) (also known as HBDI) was selected as the reference compound, and that this compound was substituted with different radicals R1, R2 and R3 in y, CA1, and CA3 respectively (Table 1) (See; pg. 1841, col 2, last full paragraph; and pg. 1842, Figure 1). Thus, derivatives of Figure 1 (shown below) were obtained.
[AltContent: rect]
    PNG
    media_image3.png
    200
    443
    media_image3.png
    Greyscale

Contrary to Applicant’s assertion, the compound of Figure 1 is clearly representative of the compounds of the instant invention (See; instant published Specification, Figure 18A for the structure of o-HBDI; and paragraph [0307] for the teaching of 4-HBDI). Thus, the claims remain rejected for the reasons of record.
Regarding (b), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). This is the case here. The claims do not recite the features taught in the specification. Applicant’s assertion that the cited art fails to teach the claimed compounds of the present application, is not found persuasive. As noted supra, Follenius-Wund et al. teach that the photophysical properties of synthetic compounds derived from the imidazolidinone chromophore of green fluorescent protein (GFP) were determined; and the substation of the imidazolinone with chromophore various electron-withdrawing or electron-donating substituents, which are introduced to mimic the effect of the chromophore surroundings in the protein including HBDI (interpreted as encompassing the compounds of formula (II) and formula (Ib)); while Carreaux et al. teach imidazolone derivatives of formula (I) comprising: (i) wherein: R1 = H, a linear or branched C1-C5 alkyl, aryl, or 5- or 6-membered heterocyclic group (encompassing C1-C8 alkyl including methyl and ethyl); (ii) wherein: Ar1 = optionally substituted aryl with one or more substituents (interpreted as encompassing the compounds of formula (II) and formula (Ib)), such that one of ordinary skill in the art at the time the invention was made would have been motivated to singly or multiply  angle, wherein a molecule substituted with certain well-defined bulky substituents and/or substitutions that reduce or block the rotation about the exo-methylene double bond are fluorescent; and/or to identify and/or to produce chromophores that can be used as fluoroprobes of the microenvironment of proteins and other biological macromolecules. Applicant’s assertion that the cited art fails to teach the activity of the presently claimed compounds as taught in paragraph [0044] of the as-filed Specification, wherein fluorescence can be switched on when bound by the aptamer, is not found persuasive. As noted supra, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. It is noted that instant claims 15 and 28 recite structures, and do not recite any corresponding activities. Moreover, the instant claims do not recite that the compounds are fluorophores that bind a specific aptamer to form an aptamer-fluorophore complex such that, in some cases, the aptamer-fluorophore complex exhibits enhanced fluorescent activity at a ‘suitable’ wavelength. Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 112, first paragraph - Written Description
The rejection of claims 22-27 is maintained under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 22-27 encompass a genus of all compounds according to the structure of formula (Ib):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

1 is C1-C8 alkyl or (CH2)6-NH2; R2 is selected from the group consisting of methyl, a mono- di-, or tri-halo methyl, an oxime group, an O-methyl-oxime group, and a C2-C8 unsaturated alkyl optionally terminated with a carboxylic acid group, acrylate group, or nitro group; and R3-R5 are independently selected from the group consisting of hydroxy, alkyl, alkoxy, fluoro, chloro, bromo, amino, alkylamino, dialkylamino, alkylthio, cyano, mercapto, nitro, mono-, di-, or tri-halo methyl, and acetate groups, in all combinations, such that a novel fluorophore is produced that can be used in combination with novel aptamers, wherein the novel aptamers specifically bind to the novel fluorophores resulting in a an enhanced fluorescent signal of the novel fluorophore upon exposure to radiation of a suitable wavelength, such that the novel fluorophores produce multivalent aptamer constructs that can be used as fluorescent sensors for target molecules of interest in live cell imaging.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventors had possession of the claimed invention. Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention. Possession may be shown by an actual reduction to practice, showing that the invention was "ready for patenting", or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11). Moreover, MPEP 2163 states: [A] biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan could determine the desired effect. Hence, the analysis below demonstrates that Applicant has not determined the core structure for full scope of the claimed genera. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete DMHBI and HBDI (instant published Specification, paragraphs [0247]-[0250]). Applicant discloses in Example 4, the identification of RNA aptamers that regulate the fluorescence of the DMHBI fluorophore, wherein SELEX experiments are conducted to synthesize 1014-1015 different RNAs that are incubated with an immobilized ligand; and a dsDNA library was prepared for use in a SELEX experiment to enrich for RNAs that could bind to DMHBI indicating that not all RNA aptamers will specifically bind to a novel fluorophore (instant published Specification, paragraphs [0252]; and [0256]). Applicant teach in Example 8, the optimization of DMHBI aptamers using rational design, random mutagenesis and in vitro selection to screen for mutants that increase the fluorescence of DMHBI upon binding (instant published Specification, paragraphs [0274]; and [0276]). Applicant teach in Examples 9 and 15, the synthesis of a novel fluorophore DFHBI; and the reporting of a new fluorophore o-HBDI (instant published Specification, paragraphs [0282]; and [0304]). Applicant teach in Example 16, the design of an N-methyloxime derivative of DMHBI or DFHBI using Omethyloxime (Fig. 19C), wherein Applicant indicates that initial attempts to red shift the fluorescence of the fluorophores failed to produce robust and specific fluorescent complexes, and that a synthetic fluorophore based on acylimines is not feasible due to the susceptibility of acylimines to nucleophilic attack, indicating that functional groups that are susceptible to nucleophilic attack will not produce feasible structures (instant published Specification, paragraph [0308]). Applicant exemplifies twenty-three (23) structures that are encompassed by the instant claim language (instant published Specification, paragraph [0116]). Applicant discloses, in the claims, fourteen (14) synthesized and prophetic fluorophores based on the structures of DMHBI, DFHBI and o-HBDI including an O-methyloxime derivative of DFHBI. However, no other fluorophores were produced, tested and/or complexed with aptamers other than DMHBI, o-HBDI and DFHBI, and found to be fit for the intended purpose of providing enhanced fluorescent signal of when complexed with an aptamer, such that the multivalent aptamer construct can be used as fluorescent sensor for target molecules in in vivo, real time, live cell imaging; and no other fluorophores were specifically designed other than a single O-methyloxime derivatives of DMHBI and DFHBI. 
At the time the invention was made, Applicant discusses the drawbacks of previous fluorescent molecules, the instant invention as a solution to those drawbacks, and what is required of a fluorescent Jaffrey et al. (interpreted to mean that the fluorophores of instant claim 22 must form complexes wherein fluorescence is fast, technically easy to use, high throughput, fluoresces in vivo, can be used to image the same single live cell in real-time, can be used to visualize nascent RNAs and nuclear-localized RNAs, and that a specific nucleic acids and a “suitable” wavelength are available to cause substantially enhanced fluorescence of the compound) (instant published Specification, paragraphs [0008], lines 1-8; [0009], lines 1-23; [0010]-[0012]; and [0016]); it was known that functional groups that undergo nucleophilic acyl substitution include carboxylic acid derivatives including carboxylic acids, carboxylates, amides, esters, thioesters, and acyl phosphates (interpreted as encompassing carboxylic acid groups, acetate groups, and acrylate groups of instant claim 22) as evidenced by Kennepohl et al. (pg. 1, last full paragraph, lines 1-3); it is known that cyanohydrins (interpreted as a cyano group) are important synthetic intermediates, however, cyanohydrin formation is reversible such that just dissolving a cyanohydrin in water can give back the aldehyde or ketone that you started with, and wherein aqueous base usually decomposes cyanohydrins completely because cyanide is a good leaving group as evidenced by the National University of Singapore (pg. 128, first full paragraph). Thus, the references indicate that not all compounds encompassed by the thousands of combinations of potential structures as recited in instant claim 22 can all be synthesized; will 
Thus, the ability of one of ordinary skill in the art at the time the invention was made to obtain a priori compounds having Structure (Ib), wherein all compounds encompassed by the claim will form complexes with specific nucleic acids (e.g., RNA, DNA, cDNA, tRNA, etc.), such that all of the compounds encompassed having all substitutions of all groups, in all combinations, as recited in instant claim 22 will be fit for their intended purpose, wherein binding to any nucleic acid molecule to the compound substantially enhances fluorescence of the compound upon exposure to radiation of suitable wavelength, such that the compound can be used for single, live cell imaging in real time, is not predictable.
There is no structure/function relationship taught at all for claimed unspecified genus of compounds having the structure of formula (Ib), wherein R1 is C1-C8 alkyl or (CH2)6-NH2; R2 is selected from the group consisting of methyl, a mono- di-, or tri-halo methyl, an oxime group, an O-methyl-oxime group, and a C2-C8 unsaturated alkyl optionally terminated with a carboxylic acid group, acrylate group, or nitro group; and R3-R5 are independently selected from the group consisting of hydroxy, alkyl, alkoxy, fluoro, chloro, bromo, amino, alkylamino, dialkylamino, alkylthio, cyano, mercapto, nitro, mono-, di-, or tri-halo methyl, and acetate groups, in all combinations, such that each compound binds a nucleic acid aptamer, such that a multivalent complex is formed, wherein a substantially enhanced fluorescent signal of the compound is produced upon exposure to radiation of a suitable wavelength; and that all of the compounds encompassed by instant claim 22 can form multivalent aptamer constructs that can be used as fluorescent sensors to image target molecule such as small molecule targets of interest in vivo, in real time within a single live cell.
This disclosure is not deemed to be descriptive of the complete structure of a representative number of species encompassed by the claims, as one of skill in the art cannot envision all compounds, suitable for binding to nucleic acids to produce multivalent aptamer constructs having the required characteristics for in vivo, single live cell imaging in real time, based on the teachings in the specification. 
.

Response to Arguments
Applicant’s arguments filed March 22, 2022 have been fully considered but they are not persuasive.  Please see the discussion below regarding lack of written description and scope of enablement.

Claim Rejections - 35 USC § 112(a) - Scope of Enablement
The rejection of claims 22-27 is maintained under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification, while being enabling for; 
Compounds according to the structure:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
         
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
      
                                                               DMHBI                                    DFHBI
                             
it does not reasonably provide enablement for; all compounds having the structure of formula (Ib):    

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

1 is C1-C8 alkyl or (CH2)6-NH2; R2 is selected from the group consisting of methyl, a mono- di-, or tri-halo methyl, an oxime group, an O-methyl-oxime group, and a C2-C8 unsaturated alkyl optionally terminated with a carboxylic acid group, acrylate group, or nitro group; and R3-R5 are independently selected from the group consisting of hydroxy, alkyl, alkoxy, fluoro, chloro, bromo, amino, alkylamino, dialkylamino, alkylthio, cyano, mercapto, nitro, mono-, di-, or tri-halo methyl, and acetate groups, in all combinations, such that a novel fluorophore is produced that can be used in combination with novel aptamers, wherein the novel aptamers specifically bind to the novel fluorophores resulting in a substantially enhanced fluorescent signal of the novel fluorophore upon exposure to radiation of a suitable wavelength, such that the compounds bind nucleic acid aptamers and form multivalent aptamer constructs that can be used as fluorescent sensors for imaging target molecules including small target molecules of interest in real time, and within a single live cell.
The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The claims, when given the broadest possible interpretation, encompass all compounds having the structure of formula (Ib) as show supra, wherein R1, R2, and R3-R5 are independently substituted as recited in instant claim 22, in all combinations, such that each compound binds a nucleic acid aptamer, such that a multivalent complex is formed, wherein a substantially enhanced fluorescent signal of the compound is produced upon exposure to radiation of a suitable wavelength; and that all of the compounds encompassed by instant claim 22 will form multivalent aptamer constructs that can be used as fluorescent sensors to image target molecules including small molecule targets in vivo, within a single live cell in real time. The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
Nature of invention.  The invention encompasses all compounds having the structure of formula (Ib) as shown supra, wherein R1 is C1-C8 alkyl or (CH2)6-NH2; R2 is selected from the group consisting of methyl, a mono- di-, or tri-halo methyl, an oxime group, an O-methyl-oxime group, and a C2-C8 unsaturated alkyl optionally terminated with a carboxylic acid group, acrylate group, or nitro group; and R3-R5 are independently selected from the group consisting of hydroxy, alkyl, alkoxy, fluoro, chloro, bromo, amino, alkylamino, dialkylamino, alkylthio, cyano, mercapto, nitro, mono-, di-, or tri-halo methyl, and acetate groups, in all combinations, such that the all compounds bind to any nucleic acids to form multivalent aptamer constructs that fluoresce at a suitable wavelength, and can be used in vivo cell imaging in real time. This invention utilizes disciplines of organic synthesis, in vivo monitoring, analytical analysis, biomolecular interaction, SELEX, and imaging techniques.
2) Scope of the invention.  The method encompasses a genus of all compounds having the structure of Formula (Ib) and independently substituted at positions R1, R2, and R3-R5 as recited in instant claim 22, in all combinations, wherein all compounds encompassed in instant claim 22 can be synthesized; will remain intact in vivo; will bind to form multivalent aptamer complexes with nucleic acid sequences such that fluorescence is fast, technically easy to use, and high throughput; wherein the compounds will fluoresce in vivo; can be used to visualize nascent RNAs and nuclear-localized RNAs; and[ there is a “suitable” wavelength that will cause the compound to exhibit substantially enhanced fluorescence such that all of the compounds can be used to image the same single live cell in vivo, in real-time.
3) Number of working examples and guidance. In the instant case, Applicant discloses in Examples 2 and 3, resin-immobilization and characterization of fluorophores including DMHBI and HBDI (instant published Specification, paragraphs [0247]-[0250]). Applicant discloses in Example 4, the identification of RNA aptamers that regulate the fluorescence of the DMHBI fluorophore, wherein SELEX experiments are conducted to synthesize 1014-1015 different RNAs that are incubated with an immobilized ligand; and a dsDNA library was prepared for use in a SELEX experiment to enrich for RNAs that could bind to DMHBI indicating that not all RNA aptamers will specifically bind to a novel fluorophore (instant published Specification, paragraphs [0252]; and [0256]). Applicant teach in Example 8, the optimization of DMHBI aptamers using rational design, random mutagenesis and in vitro selection to screen for mutants that increase the fluorescence of DMHBI upon binding (instant published Specification, paragraphs [0274]; and [0276]). Applicant teach in Examples 9 and 15, the synthesis of a novel fluorophore DFHBI; and the reporting of a new fluorophore o-HBDI (instant published Specification, paragraphs [0282]; and [0304]). Applicant teach in Example 16, the design of an N-methyloxime derivative of DMHBI or DFHBI using Omethyloxime (Fig. 19C), wherein Applicant indicates that initial attempts to red shift the fluorescence of the fluorophores failed to produce robust and specific fluorescent complexes, and that a synthetic fluorophore based on acylimines is not feasible due to the susceptibility of acylimines to nucleophilic attack, indicating that functional groups that are susceptible to nucleophilic attack will not produce feasible structures (instant published Specification, paragraph [0308]). Applicant exemplifies twenty-three (23) structures that are encompassed by the instant claim language (instant published Specification, paragraph [0116]). Applicant discloses, in the claims, fourteen (14) synthesized and prophetic fluorophores based on the structures of DMHBI, DFHBI and o-HBDI including an O-methyloxime derivative of DFHBI. However, no other fluorophores were produced, tested and/or complexed with aptamers other than DMHBI, o-HBDI and DFHBI, and found to be fit for the intended purpose of providing enhanced fluorescent signal of when complexed with an aptamer, such that the multivalent aptamer construct can be used as fluorescent sensor for target molecules in in vivo, real time, live cell imaging; and no other fluorophores were specifically designed other than O-methyloxime derivatives of DMHBI and DFHBI. 
4) State of the art.  Although the field of fluorescent imaging is highly developed, the preparation and use of all compounds having the structure of formula (Ib) having the substitutions as recited, in all combinations, such that each compound will bind nucleic acids to form multivalent aptamer complexes, wherein the compound is held inside a protein -barrel structure and produces a substantially enhanced fluorescence when exposed to radiation of a suitable wavelength, such that the multivalent aptamer complex can be used for in vivo imagine of a single live cell over time, is not highly developed. The art must therefore be considered to be poorly developed.  
5) Unpredictability of the art.  At the time the invention was made, Applicant discusses the drawbacks of previous fluorescent molecules, the instant invention as a solution to those drawbacks, and what is required of a fluorescent molecule for live cell imaging, including: (i) although GFP is a valuable Jaffrey et al. (interpreted to mean that the fluorophores of instant claim 22 must form complexes wherein fluorescence is fast, technically easy to use, high throughput, fluoresces in vivo, can be used to image the same single live cell in real-time, can be used to visualize nascent RNAs and nuclear-localized RNAs, and that a specific nucleic acids and a “suitable” wavelength are available to cause substantially enhanced fluorescence of the compound) (instant published Specification, paragraphs [0008], lines 1-8; [0009], lines 1-23; [0010]-[0012]; and [0016]); it was known that functional groups that undergo nucleophilic acyl substitution include carboxylic acid derivatives including carboxylic acids, carboxylates, amides, esters, thioesters, and acyl phosphates (interpreted as encompassing carboxylic acid groups, acetate groups, and acrylate groups of instant claim 22) as evidenced by Kennepohl et al. (pg. 1, last full paragraph, lines 1-3); it is known that cyanohydrins (interpreted as a cyano group) are important synthetic intermediates, however, cyanohydrin formation is reversible such that just dissolving a cyanohydrin in water can give back the aldehyde or ketone that you started with, and wherein aqueous base usually decomposes cyanohydrins completely because cyanide is a good leaving group as evidenced by the National University of Singapore (pg. 128, first full paragraph). Thus, the references indicate that not all compounds encompassed by the thousands of combinations of potential structures as recited in instant claim 22 can all be synthesized; will remain intact during synthesis and in vivo; will form complexes with specific nucleic acid sequences such 
6) Amount of Experimentation Required. Given the unpredictability of the art, the poorly developed state of the art with regard to the synthesis and use of all compounds having the structure of formula (Ib) having the substitutions as recited, in all combinations, such that each compound will bind nucleic acids to form multivalent aptamer complexes, wherein the compound is held inside a protein -barrel structure and produces a substantially enhanced, robust and specific, fluorescence when exposed to radiation of a suitable wavelength, such that the multivalent aptamer complexes can be used for in vivo imaging for the analysis of nuclear-localized RNAs, nascent RNAs, and/or a single live cell in real time, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention. 

Response to Arguments
Applicant’s arguments filed March 22, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant notes that the claims are directed to chemical compounds and not to methods of their use, such that an applicant may show possession of an invention by disclosure of drawings or structural formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole (See; MPEP 2163(II)(A)(3)) (Applicant Remarks, pg. 13, last partial paragraph; and pg. 14, first partial paragraph); and (b) while not relevant to this rejection, Applicant notes that in addition to the examples disclosed in the present application, other compounds within the scope of the claims including DClHBI and DBrHBI as described in Song et al. (2014) and Song (II) (2017) resulted in compounds that bound Spinach 2 (Applicant Remarks, pg. 14, last partial paragraph through pg. 16).
Regarding (a), Applicant’s assertion that claims are directed to chemical compounds and not to their method of use, and that Applicant has shown possession of the claimed invention by disclosure of drawings or structural formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole (See; MPEP 2163(II)(A)(3)), is not found persuasive. MPEP 2163(II)(A)(3)(a) states that “
A specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321, 1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) ("[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim."); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) ("[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose."); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves) (underline added).


An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".) "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." Id. (underline added).

Thus, Applicant has not shown that all compounds comprising wherein R1 is C1-C8 alkyl or (CH2)6-NH2; R2 is selected from the group consisting of methyl, a mono- di-, or tri-halo methyl, an oxime group, an O-methyl-oxime group, and a C2-C8 unsaturated alkyl optionally terminated with a carboxylic acid group (e.g., carboxylic acid functional moiety; alkyl carboxylic acid, aryl carboxylic acid, etc.), acrylate group (e.g., acrylate functional group, alkyl acrylate, phenyl acrylate, dimethylmethacrylate, etc.), or nitro group (e.g., nitro functional group; alkyl nitro; phenyl nitro; aryl nitro, heterocyclic nitro, etc.); and R3-R5 are independently selected from the group consisting of hydroxy, alkyl, alkoxy, fluoro, chloro, bromo, amino, alkylamino, dialkylamino, alkylthio, cyano, mercapto, nitro, mono-, di-, or tri-halo methyl, and acetate enhanced fluorescent signal of the novel fluorophore upon exposure to radiation of a suitable wavelength; and that each of these fluorophores produce multivalent aptamer constructs that can be used as fluorescent sensors for target molecules of interest in live cell imaging. There is no structure/function relationship taught at all for claimed unspecified genus of compounds having the structure of formula (Ib); and one skilled in the art could not make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation. Clearly, the instant claims are not sufficiently detailed; and the art has not established a strong correlation between structure and function. Thus, the written description requirement is not satisfied because there is not a well-established correlation between structure and function, such that one skilled in the art would not be able to predict, with a reasonable degree of confidence, the structures encompassed by instant claim 22 that will act as fluorophores that demonstrate the asserted enhanced fluorescent signal when bound to an unidentified aptamer (See, MPEP 2163(II)(A)(3)(a)).
Regarding (b), the Federal Circuit has recently stated that the test for possession requires an objective inquiry into the four corners of the specification from the perspective of a person of ordinary skill in the art; and that the written description requirement ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function as evidenced by Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co. (598 F.3d 1336, 1351-53 (Fed. Cir. 2010)). Moreover, Applicant is reminded that the written description requirement recites that at the time the application was filed, that the inventor had possession of the claimed invention. The Song et al. reference was clearly published in 2014, well after the filing date of the instant Application and, thus, is irrelevant as to what would have been known in the art at the time of filing.


	Claims 15-29  remain rejected.

Future Communications

be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 


/Amy M Bunker/
Primary Examiner, Art Unit 1639